DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-9, 14 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that “these claims already require all of the elements of claims 9 and 1 of Group I such that restriction should not be required”.  This is not found persuasive because the product as claimed can be made by another and materially different process.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikis et al., (US 2006/0002883).
Morikis et al. teaches, “A mild combination toilet bar composition is described that contains synthetic anionic surfactant(s) and soap(s) in a specified ratio and at least one low Krafft point co-surfactant.  The toilet bar provides mild cleansing, and a draggy, clean-rinse feel during use” (Abstract).
The toilet bar (solid cosmetic) comprises “a. about 2 to 25% by wt. of total soluble soap(s) defined as soap(s) having a Krafft point of less than or equal to about 40 C; b. about 20 to 60% by wt. of synthetic anionic surfactant(s), wherein the ratio of total soluble soap(s) to total synthetic surfactant(s) is in the range of about 0.3 to 0.1; c. about 1 to 10% by wt. of anionic surfactant(s) having a Krafft point of about 20 C or less; and d. about 5 to 30% by wt. of free tatty acid(s) with an alkyl distribution of C6 to C22” (p. 1, paras. [0007]-[0011]).
Synthetic anionic surfactants are “preferably selected from C8 to C14 acyl isethionates” (p. 1, para. [0026]), and may also comprise “alkyl and acyl taurates” (p. 3, para. [0050]), as per claim 2.
The toilet bar further includes polyols (polyhydric C2-C6 alcohol) such as “ethylene glycol, propylene glycol, dipropylene glycol, diols, glycerine, or their analogues” (p. 2, para. [0030]), wherein the polyols may be present “in the range of about 0.1 to 20% by wt” (Id.), as per claims 3-4. Note: Glycerine = glycerol.
The toilet bar further includes “hydrophobic emollients”, which “may be used from about 5, 10 or 15% by wt. to about 20, 25 or 30% by wt” (p. 5, para. [0098]), wherein hydrophobic emollients include one or more of “higher fatty acids such as lauric, myristic, palmitic, stearic, behenic, oleic, linoleic, linolenic, lanolic, isostearic, arachidonic and poly unsaturated fatty acids (PUFA)” (Id. at para. [0105]), as per claims 1, 5-7.
The toilet bar further included “a cationic skin feel agent or polymer, such as for example cationic celluloses”, which may be “used from about 0.01, 0.1 or 0.2% by wt. to a bout 1, 1.5 or 2.0% by wt” (p. 4, para. [0083]), as per claim 1 and 8.
The prior art teaches a specific embodiment of a Bar comprising 32.5% sodium cocoyl isethionate, 5% Starch, 10% sodium stearate, 5% sodium isethionate (p. 7, Table 1, Bar Example E).
The reference is not anticipatory insofar as one must “pick and choose” from different lists of ingredients such as surfactants, polyhydric alcohols, saturated or unsaturated C8-C30 alcohol and/or carboxylic acids, and polysaccharides. That being said, it would have been obvious in a self-evident manner to have selected surfactants, polyhydric alcohols, saturated or unsaturated C8-C30 alcohol and/or carboxylic acids, and polysaccharides within claimed ranges, motivated by the unambiguous disclosure of each individually, and consistent with the basic principle of patent prosecution that a reference should be considered as expansively as is reasonable in determining the full scope of the contents within its four corners. 

2) Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikis et al., (US 2006/0002883) as applied to claims 1-8 above, and further in view of Walling et al., (US 2015/0251222).
Morikis et al., which is taught above, differs from claim 9 insofar as it does not provide a density for the toilet bar, i.e. a pressed or shaped body, which dissolves and foams in contact with water.
Walling et al. teaches a “manufacturing apparatus . . . used to produce compacted flakes of different thickness and/or density, as desired for the manufacturing varying types of bar soaps and other types of products” (p. 2, para. [0031]). 
Walling et al. further teaches, “Alternatively, the density of the compacted flakes which is suitable for making bar soaps may be, for example, from about 0.9 g/cm3 to about 1.1 g/cm3” (p. 3, para. [0033]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the soaps of Morikis et al. to have a density from about 0.6 g/cm3 to about 1.1 g/cm3 since bar soaps are known for having a density from about 0.9 g/cm3 to about 1.1 g/cm3, as taught by Walling.  

3) Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikis et al., (US 2006/0002883) as applied to claims 1-8 above, and further in view of Reicherz et al., (US 2007/0203040).
Morikis et al., which is taught above, differs from claim 14 insofar as it does not teach glycerol within the range of about 30.0 to about 60 by weight.
Reicherz et al. teaches “a bar soap used for treating urushiol-induced dermatitis” (p. 1, para. [0012]).
	Reicherz et al. further teaches, “Emollients may include hydrophilic emollients, hydrophobic emollients, or a combination thereof.  Useful emollients can include glycerin, propylene glycol or other water soluble or dispersible alcohol or polyols. . . . In some embodiments, the emollient can be in the range of about 3 to about 50% by wt of the total composition” (p. 2, para. [0024]). 
Reicherz et al. claims a “bar soap” composition “wherein the emollient is glycerin” (see p. 4, Claim 9).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide about 30.0 to about 60 by weight of glycerol in the compositions of Morikis et al. in view of Reicherz et al. teaching an emollient range of about 3 to about 50% by weight. The artisan would have been motivated to enhance retention or preservation of moisture either in the bar soap itself or in the skin/hair of the user.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612